                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

SANTA FE ALLIANCE FOR PUBLIC HEALTH
AND SAFETY, ARTHUR FIRSTENBERG, and
MONIKA STEINHOFF,

                 Plaintiffs,

vs.                                                             No. 1:18-cv-01209-KG-JHR

CITY OF SANTA FE, NEW MEXICO;
HECTOR BALDERAS, Attorney General of New
Mexico; and the UNITED STATES OF AMERICA,

                 Defendants.

              ORDER GRANTING MOTION FOR LEAVE TO FILE SURREPLY

       This matter having come before the Court on Plaintiffs’ Motion for Leave to File a

Surreply (Doc. 27) and Notice of No Objection to Filing of Surreply (Doc. 36), the Court having

reviewed the Motion and the Notice finds that the motion is well-taken and should be denied in

part and granted in part.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Strike the City of Santa Fe’s

Overlong Reply Brief is denied and Plaintiff’s Unopposed Motion for Leave to File a Surreply is

granted. It is further ORDERED that Plaintiffs’ Surreply to City of Santa Fe’s Amended Motion

to Dismiss, Doc. 27-1, is accepted as filed, and the Clerk of Court shall file it as a separate entry

on the docket.



                                               ______________________________________
                                               UNITED STATES DISTRICT JUDGE
Submitted/Approved by:

/s/ Kathleen M. Prlich 4/6 /19
KATHLEEN M. PRLICH
Attorney for Plaintiffs Santa Fe Alliance for Public Health and Safety, and Monika Steinhoff


/s/ Cassandra Casaus Currie 4/3/19
CASSANDRA CASAUS CURRIE
Assistant United States Attorney
Attorney for Defendant United States of America


/s/ Joshua R. Granata 4/2/19
Joshua R. Granata
Assistant Attorney General of New Mexico
Attorney for Defendant Hector Balderas


/s/ Marcos D. Martinez 3/28/19
Marcos D. Martinez
Assistant City Attorney
Attorney for City of Santa Fe




                                               2
